DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,369,236 (‘236) in view of Forsburg et al. US 2012/0212344. ‘236 discloses the majority of the features of the present claims including multiple dispensers, identifying dispensers by their acoustic signals and monitoring other signals. ‘236 does not disclose removing noise during sensing one or more acoustic signals. Forsberg teaches removing any noise captured during sensing of the one or more acoustic signals (para 0032, 0054). It would have been obvious to one skilled in the art to modify the system of ‘236 to include removing any noise captured during sensing of the one or more acoustic signals because it helps the system identify the signal and its source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ophardt et al. US 2013/0099929 in view of Forsberg et al. US 2012/0212344.
Ophardt discloses a system comprising:
(Re claim 1) “one or more dispensing devices in an environment, each dispensing device having a consumable product storage area and a dispensing mechanism, wherein each dispensing device is 5 configured to store a respective consumable product in the product storage area and to dispense the consumable product through use of the dispensing mechanism to facilitate a hygiene-based process, and wherein actuation of each dispensing device creates an acoustic signal” (12,30,51 figure 1,5). “an acoustic sensing module configured to (i) sense one or more acoustic signals based on actuation of the one or more dispensing devices, (ii) access acoustic signatures corresponding to the one or more acoustic signals, (iii) individually identify which of the one or more dispensing devices were actuated based on the sensed one or more acoustic signals and the acoustic signatures” (para 0081, 14 figure 1,5). “a data collection device configured to communicate with the acoustic sensing module to store data identifying the one or more dispensing devices determined to have been actuated” (20 figure 1).
Ophardt does not disclose removing any noise captured during sensing of the one or more acoustic signals.
Forsberg teaches removing any noise captured during sensing of the one or more acoustic signals (para 0032, 0054).
It would have been obvious to one skilled in the art to modify the system of Ophardt to include removing any noise captured during sensing of the one or more acoustic signals because it helps the system identify the signal and its source.
(Re claim 2) “wherein the one or more dispensing devices each comprise an acoustic signal generator to generate the acoustic signal in response to actuation of the dispensing mechanism” (61,118 figure 9).
	(Re claim 3) “wherein the acoustic signal is an ultrasonic or subsonic signal” (para 0059).
(Re claim 4) “a plurality of acoustic sensors configured to be positioned remote from each other, and wherein the acoustic sensing module is configured to determine, on a per dispensing device basis, which of the one or more dispensing devices were actuated based on when in time the sensed one or more acoustic signals were received by various of the plurality of acoustic sensors” (30,14a-c figure 4, para 0051-0052).
	(Re claim 5) Ophardt does not disclose the acoustic sensing module is configured to detect a door opening event and only sense the one or more acoustic signals within a predetermined time period of the door opening event.
	Forsberg teaches the acoustic sensing module is configured to detect a door opening event and only sense the one or more acoustic signals within a predetermined time period of the door opening event (figures 3a-f, para 0037,0008).
	It would have been obvious to one skilled in the art to modify the system of Ophardt to include that the acoustic sensing module is configured to detect a door opening event and only sense the one or more acoustic signals within a predetermined time period of the door opening event because it can help reduce power consumption.
	(Re claim 6) Orphadt does not disclose sensing an acoustic signal indicative of water running and transmitting a maintenance alert.
	Forsberg teaches sensing an acoustic signal indicative of water running and transmitting a maintenance alert (para 0041).
	It would have been obvious to one skilled in the art to modify the system of Orphadt to include teaches sensing an acoustic signal indicative of water running and transmitting a maintenance alert because it helps to maintain the usable status of the bathroom.
	(Re claim 7) “wherein the one or more dispensing devices comprise a paper towel dispenser, a bath tissue dispenser or a hand soap dispenser” (figure 6).
	(Re claim 8) “wherein the consumable product comprises paper towels, bath tissue or hand soap” (figure 6).
	(Re claim 9,10) Ophardt as modified by Forsburg includes isolating the dispenser signal from the noise. In this case noise is any sound in the environment which is not the signal. As such noise would include human speech, footsteps, noise from other dispensing devices, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655